Detailed Action
1.	This Office Action is in response to communication filed on 01/05/2022.
2.	Claims 1, 5, 8, 12, 15 are 18 are currently amended and claims 4, 11 and 21 are cancelled. 
3.	Rejections under 35 USC 101 for claims 1-21 are withdrawn in view of the amendments and arguments presented on page 9 of the Arguments/Remarks by the applicant.
4.	Rejections under 35 USC 103 for claims 1-21 are withdrawn in view of the amendments and arguments presented by the applicant, specifically on pages 9-12 of the Arguments/Remarks, directed towards references Zhao et al., Herrman et al. and Gandikota et al.
5.	Claims 1-3, 5-10 and 12-20 are allowed.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
7.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Previously Presented) A method for accurately modeling blends in a solid model, the method performed by a data processing system and comprising:
receiving a solid model including a plurality of faces and bosses, by the data processing system, the plurality of faces including wall faces;
identifying a pocket from the plurality of faces, by the data processing system, including pocket edges to be blended;
determining, by a processor, a predefined order of the pocket edges to be blended, the determining of the predefined order of the pocket edges to be blended comprising ordering the wall faces based on orientations relative to a global reference, respectively, and ordering at least some of the pocket edges based on the ordering of the wall faces; and 
performing an analyze pockets process on the pocket by the data processing system;
identifying at least one of a tool type, a tool method, or a tool dimension for machining the pocket, by the data processing system;
performing a blend pocket process, by the data processing system, to model blends on the pocket edges;
adding blends to the solid model at the pocket edges in the predefined order, by the data processing system and according to the blend pocket process, such that a first of the blends is added to the solid model at a first of the pocket edges before a second 
displaying, by a display, the modified solid model by the data processing system,
wherein the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas, such that a discrepancy between an actual pocket as will be manufactured and the pocket of the modified solid model is reducible.

	2. (Original) The method of claim 1, wherein the pocket edges include edges between bosses and wall faces, edges between adjacent wall faces, edges between wall face and floor face, and edges between bosses and floor face, of the solid model. 

	3. (Original) The method of claim 1, wherein the blend pocket process is performed according to the identified tool type, tool method, or tool dimension.

	4. (Cancelled) 

	5. (Currently Amended) The method of claim 1, wherein the blend pocket process includes comparing [[an]]the identified tool type and tool dimension to [[a]]the dimension of the pocket to group the bosses into sets, and blends are added among bosses within each set.


a) among the boss sets;
b) between the boss sets and the wall faces;
c) between adjacent wall faces;
d) between wall faces and the top faces of the boss sets; and
e) between floor faces and boss sets, and between floor faces and wall faces.

	7. (Original) The method of claim 1, wherein the blend pocket process is performed according to a corner clearance dimension.

	8. (Previously Presented) A data processing system comprising:
a processor; and
an accessible memory, 
wherein the processor is configured to: 			
        receive a solid model including a plurality of faces and bosses, the plurality of faces including wall faces;
        identify a pocket from the plurality of faces, including pocket edges to be blended;
        determine a predefined order of the pocket edges to be blended, the determination of the predefined order of the pocket edges to be blended comprising order of the wall faces based on orientations relative to a global reference, respectively, and order of at least some of the pocket edges based on the order of the wall faces; and

        identify at least one of a tool type, a tool method, or a tool dimension for machining the pocket;
        perform a blend pocket process to model blends on the pocket edges; and
        add the blends to the solid model at the pocket edges in the predefined order, according to the blend pocket process, such that a first of the blends is added to the solid model at a first of the pocket edges before a second of the blends is added to the solid model at a second of the pocket edges according to the predefined order, to produce a modified solid model; and
a display configured to display the modified solid model,
wherein the blend pocket process includes a comparison of an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas, such that a discrepancy between an actual pocket as will be manufactured and the pocket of the modified solid model is reducible.

	9. (Original) The data processing system of claim 8, wherein the pocket edges include edges between bosses and wall faces, edges between adjacent wall faces, edges between wall face and floor face, and edges between bosses and floor face, of the solid model. 

	10. (Original) The data processing system of claim 8, wherein the blend pocket process is performed according to the identified tool type, tool method, or tool dimension.

	12. (Currently Amended) The data processing system of claim 8, wherein the blend pocket process includes comparing [[an]]the identified tool type and tool dimension to [[a]]the dimension of the pocket to group the bosses into sets, and blends are added among bosses within each set.

	13. (Previously Presented) The data processing system of claim 12, wherein blends are added in the predefined order comprising adding blends:
a) among the boss sets;
b) between the boss sets and the wall faces;
c) between adjacent wall faces;
d) between wall faces and the top faces of the boss sets; and
e) between floor faces and boss sets, and between floor faces and wall faces.

	14. (Original) The data processing system of claim 8, wherein the blend pocket process is performed according to a corner clearance dimension.

	15. (Previously Presented) A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to:
receive a solid model including a plurality of faces and bosses, the plurality of faces including wall faces;

determine, by a processor, a predefined order of the pocket edges to be blended, the determination of the predefined order of the pocket edges to be blended comprising order of the wall faces based on orientations relative to a global reference, respectively, and order of at least some of the pocket edges based on the order of the wall faces; and
perform an analyze pockets process on the pocket;
identify at least one of a tool type, a tool method, or a tool dimension for machining the pocket;
perform a blend pocket process to model blends on the pocket edges;
add the blends to the solid model at the pocket edges in the predefined order, according to the blend pocket process, such that a first of the blends is added to the solid model at a first of the pocket edges before a second of the blends is added to the solid model at a second of the pocket edges according to the predefined order, to produce a modified solid model; and
display, by a display, the modified solid model,
wherein the blend pocket process includes a comparison of an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas, such that a discrepancy between an actual pocket as will be manufactured and the pocket of the modified solid model is reducible.

	16. (Original) The computer-readable medium of claim 15, wherein the pocket edges include edges between bosses and wall faces, edges between adjacent wall 
	17. (Original) The computer-readable medium of claim 15, wherein the blend pocket process is performed according to the identified tool type, tool method, or tool dimension.

	18. (Currently Amended) The computer-readable medium of claim 15, wherein the blend pocket process includes comparing [[an]]the identified tool type and tool dimension to [[a]]the dimension of the pocket to group the bosses into sets.

	19. (Previously Presented) The computer-readable medium of claim 18, wherein blends are added among bosses within each set, and blends are added in the predefined order comprising adding blends:
a) among the boss sets;
b) between the boss sets and the wall faces;
c) between adjacent wall faces;
d) between wall faces and the top faces of the boss sets; and
e) between floor faces and boss sets, and between floor faces and wall faces.

	20. (Original) The computer-readable medium of claim 15, wherein the blend pocket process is performed according to a corner clearance dimension.

	21. (Cancelled) 
Allowable Subject Matter
8.	Claims 1-3, 5-10 and 12-20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-10 and 12-20 are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically “determining, by a processor, a predefined order of the pocket edges to be blended, the determining of the predefined order of the pocket edges to be blended comprising ordering the wall faces based on orientations relative to a global reference, respectively, and ordering at least some of the pocket edges based on the ordering of the wall faces; 
“wherein the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas, such that a discrepancy between an actual pocket as will be manufactured and the pocket of the modified solid model is reducible.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8 and 15 of the instant application (as supported in specification paras [0042, 0046, 0059] and paras [0086-0089] and Figures 5, 7 and 8).

Prior Art of Record
9.	The Prior art of reference Zhao et al. disclosed “A method for accurately modeling blends in a solid model, the method performed by a data processing system and comprising: receiving a solid model including a plurality of faces …, by the data 
	The Prior art of reference Herrman et al. disclosed “receiving a solid model including a plurality of bosses by the data processing system, adding blends to the solid model at the pocket edges in a predefined order,” 
	The Prior art of reference Gandikota et al. adding blends to the solid model at the pocket edges in a predefined order, by the data processing system and according to the blend pocket process, such that a first of the blends is added to the solid model at a first of the pocket edges before a second of the blends is added to the solid model at a second of the pocket edges according to the predefined order, to produce a modified solid model.”
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, Rameau et al. (US2011/0282632A1) teaches the method of computer-aided design of edges connecting faces of a modeled object, more generally, this invention directed to the design of implementation of two distinct technologies for processing features connecting elements a model, in place of design of edges 
However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determining, by a processor, a predefined order of the pocket edges to be blended, the determining of the predefined order of the pocket edges to be blended comprising ordering the wall faces based on orientations relative to a global reference, respectively, and ordering at least some of the pocket edges based on the ordering of the wall faces; 
“wherein the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas, such that a discrepancy between an actual pocket as will be manufactured and the pocket of the modified solid model is reducible.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8 and 15 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
   	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
  	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2148

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148